J-S25026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
                v.                         :
                                           :
                                           :
  CARLTON F. WATLER                        :
                                           :
                     Appellant             :   No. 1521 WDA 2021

          Appeal from the PCRA Order Entered November 23, 2021
    In the Court of Common Pleas of Cambria County Criminal Division at
                      No(s): CP-11-CR-0001656-2018


BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.

MEMORANDUM BY DUBOW, J.:                        FILED: SEPTEMBER 7, 2022

      Appellant, Carlton F. Watler, appeals from the November 23, 2021 Order

entered in the Cambria County Court of Common Pleas denying his first

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§ 9541-46. Appellant claims that his trial counsel was ineffective for failing to

request a jury instruction regarding the Commonwealth’s primary witness’s

credibility.   After careful review, we conclude that Appellant has failed to

demonstrate that he suffered prejudice as a result of counsel’s omission. We,

thus, affirm the PCRA court’s order.

      The relevant facts and procedural history are as follows. On the evening

of September 27, 2016, the victim, Christy Powell, reported having been raped

by an unknown assailant in Moxham, Cambria County. Ms. Powell described

her attacker as approximately five feet, nine inches tall, of skinny to medium

build, clean-shaven, and wearing glasses, a white t-shirt, and shorts.        An
J-S25026-22



ambulance transported Ms. Powell to Conemaugh Hospital for an examination

and the collection of samples for a sexual assault forensic kit. Almost two

years later, following Appellant’s felony arrest for another crime and the

submission of his DNA to the FBI’s Combined DNA Index System (“CODIS”),

CODIS linked Appellant, who is not from the Moxham/Johnstown area, as a

potential source of one of the DNA profiles collected from Ms. Powell on the

night of the rape.1

       Following an investigation by police, the Commonwealth charged

Appellant with one count each of Rape by Forcible Compulsion, Rape by Threat

of Forcible Compulsion, Kidnap, Sexual Assault, and Simple Assault. Kevin

Sanders, Esquire, represented Appellant at trial where the Commonwealth

presented the testimony of numerous witnesses including, inter alia, Ms.

Powell, and investigating police officers, and the court admitted the DNA

evidence implicating Appellant in the rape.

       Although Ms. Powell had been unable to identify her attacker prior to

trial, at trial she affirmatively identified Appellant as the perpetrator of the

rape. In addition, Stonycreek Township Police Officer Thomas Owens testified

that Appellant matched the description of Ms. Powell’s attacker that Ms. Powell

provided when she reported the attack to the police department soon after

____________________________________________


1 A serology analysis of bodily fluids recovered from Ms. Powell’s vaginal area
and underwear identified a mixture of three DNA profiles. On September 7,
2018, Stonycreek Township Police Officer Thomas Owens received a report
from Forensic DNA Scientist Rachael Rodriguez noting that CODIS “indicated”
Appellant was a potential source of the DNA. Trial Ct. Op., 1/10/20, at 3.

                                           -2-
J-S25026-22



the rape. The Commonwealth presented evidence that officers recovered a

suitcase from the vicinity of the crime, which contained, among other things,

an envelope addressed to Appellant at a Harrisburg address.

         During Ms. Powell’s testimony, the Commonwealth brought to the jury’s

attention Ms. Powell’s prior criminal history, which included a 2016 conviction

of Theft by Unlawful Taking.2 Ms. Powell explained that the Commonwealth

charged her with that offense after she received an engagement ring that,

unbeknownst to her, had been stolen.3            She further explained that the

Commonwealth offered her a 24-month probationary sentence in exchange

for her guilty plea and agreement to testify against the person who stole the

ring.4

         Attorney Sanders cross-examined Ms. Powell extensively regarding her

prior inconsistent identification statements and her criminal history, including

her crimen falsi theft conviction. He also challenged the validity and reliability

of the DNA evidence

         During his closing argument, Attorney Sanders argued, inter alia, that

Ms. Powell’s conviction was a “crime of infamy” that “indicates a tendency, a
____________________________________________


2 Ms. Powell pleaded guilty to Theft by Unlawful Taking on October 3, 2016,
which, as a crime involving dishonesty or false statement, is considered a
crimen falsi. See Commonwealth v. Washington, 269 A.3d 1255, 1264
(Pa. Super. 2022 (en banc) (describing requirements for crimen falsi).

3   N.T. Trial, 6/17/19, at 55-56.

4   Id. at 56.



                                           -3-
J-S25026-22



character trait, to deceive, to fool, that the person doesn’t have - - any trouble

lying in order to take something from somebody. And you can consider that

in determining whether or not to believe the truthfulness of her testimony.” 5

Appellant’s counsel did not ask the trial court to provide a crimen falsi

instruction to the jury.

        The jury found Appellant guilty, and, on September 18, 2019, the trial

court sentenced him to an aggregate term of 110 to 220 months’

incarceration. Appellant filed a post-sentence motion, which the trial court

denied. On October 26, 2020, this Court affirmed Appellant’s Judgment of

Sentence. See Commonwealth v. Walter, 241 A.3d 462 (Pa. Super. 2020)

(unpublished memorandum).            Appellant did not seek further review of his

Judgment of Sentence.

        On August 9, 2021, Appellant filed a counselled PCRA petition in which

he asserted that his trial counsel, Attorney Sanders, had rendered ineffective

assistance by failing to request a jury instruction that Ms. Powell’s Theft by

Unlawful Taking conviction constituted crimen falsi.6 Petition, 8/9/21, at ¶ 2.

Appellant argued that he was “entitled to a jury instruction regarding the

‘relevancy and the use which could be made of [Ms. Powell’s crimen falsi
____________________________________________


5   N.T. Trial, 6/18/19, at 132.

6 Appellant also asserted that his trial counsel had been ineffective for failing
to seek admission of expert testimony regarding Ms. Powell’s eyewitness
identification of Appellant as her assailant. Petition at ¶ 3. The PCRA court
disagreed, and Appellant has not raised this issue on appeal.



                                           -4-
J-S25026-22



conviction] in determining [Ms. Powell’s] credibility[,]’” and that his trial

counsel was ineffective for failing to seek such an instruction. PCRA Petition

at ¶ 23 (relying on Commonwealth v. Cole, 227 A.3d 336, 340 (Pa. Super.

2020)7). He argued that his counsel had no reasonable basis for failing to

seek such an instruction and this omission prejudiced Appellant because Ms.

Powell was the only witness to identify him as the perpetrator. Id. at ¶¶ 27-

30.

       On September 28, 2021, the PCRA court held a hearing on the petition

at which Attorney Sanders testified. Attorney Sanders acknowledged that Ms.

Powell’s credibility “became an important issue after she identified Appellant

from the stand in the courtroom.” N.T. PCRA Hr’g, 9/28/21, at 9. He testified

that he did not seek a crimen falsi jury instruction because he did not believe

such an instruction would be beneficial to Appellant’s case because Ms. Powell

had not previously identified Appellant as her assailant and his trial strategy

had been primarily focused on attacking the validity of the Commonwealth’s

DNA evidence. Id. at 14-15. Attorney Sanders also testified that he cross-

examined Ms. Powell extensively on her criminal record and prior inconsistent

statements.     Id. at 17.      He stated that, ultimately, he believed that Ms.

Powell’s testimony pertaining to the circumstances of her guilty plea to the

Theft by Unlawful Taking charge “evoked a lot of sympathy from the jury[,]”
____________________________________________


7 In Cole, discussed infra, this Court found counsel’s failure to request a
crimen falsi jury instruction met all three prongs of the ineffective assistance
of counsel test because there was no evidence other than the witness’s
testimony pertaining to the appellant’s criminal intent.

                                           -5-
J-S25026-22



and that he did not “think that it was going to really resonate [with the jury]

that she was a liar and a criminal based upon that single event.” Id. at 9-10.

Attorney Sanders conceded that he could have requested that the crimen falsi

jury instruction but had concluded it would not be “effective” and he would

rather “handle it in my own way” because “some matters are too important to

allow the judge to handle[].” Id. at 11. He testified that, in retrospect, he

did not “know if I would even ask it today, but I don’t think it would have

made any difference.” Id.

      On November 23, 2021, after considering Attorney Sanders’s testimony,

the parties’ arguments, and their supporting memoranda of law, the PCRA

court denied Appellant’s petition as meritless, concluding, inter alia, that

counsel’s decision not to request a crimen falsi instruction was based on a

reasonable strategy and Appellant’s claim of ineffective assistance was,

therefore, meritless. See PCRA Ct. Op., 11/23/21, at 6.

      This appeal followed. Both Appellant and the PCRA court complied with

Pa.R.A.P. 1925.

      Appellant has raised the following issues for our review:

      1. Did the [PCRA] court err when it denied [] Appellant’s claim for
         relief under the PCRA, based on Commonwealth v. Cole, []
         227 A.3d 336 [(Pa. Super. 2020)], that trial counsel was
         ineffective for failing to request a crimen falsi instruction
         regarding the victim, as the PCRA court held that [Appellant]
         could not demonstrate that trial counsel was ineffective as he
         could not show how he was prejudiced by trial counsel’s failure
         to request such an instruction as the testimony of the victim
         was not vital to the Commonwealth’s case against him?



                                     -6-
J-S25026-22


       2. Did the [PCRA] court err when it denied [] Appellant’s claim for
          relief under the PCRA, based on Commonwealth v. Cole, []
          227 A.3d 336 [(Pa. Super. 2020)], that trial counsel was
          ineffective for failing to request a crimen falsi instruction
          regarding the victim, as the PCRA court held that [Appellant]
          could not demonstrate that [Appellant] used the victim’s
          crimen falsi convictions to impeach her credibility; thereby
          bringing those crimes to the attention of the jury?

       3. Did the [PCRA] court err when it denied [] Appellant’s claim for
          relief under the PCRA, based on Commonwealth v. Cole, []
          227 A.3d 336 [(Pa. Super. 2020)], that trial counsel was
          ineffective for failing to request a crimen falsi instruction
          regarding the victim, when it held that [Appellant] could not
          show that trial counsel was ineffective, as trial counsel had a
          reasonable basis for not requesting such an instruction?

Appellant’s Brief at 9-10 (reordered for ease of disposition; some capitalization

omitted).8

       We review an order denying a petition for collateral relief to determine

whether the PCRA court’s decision is supported by the evidence of record and

free of legal error.     Commonwealth v. Jarosz, 152 A.3d 344, 350 (Pa.

Super. 2016) (citing Commonwealth v. Fears, 86 A.3d 795, 803 (Pa.

2014)). “This Court grants great deference to the findings of the PCRA court

if the record contains any support for those findings.” Commonwealth v.


____________________________________________


8 Appellant also challenges the PCRA court’s initial conclusion that the holding
in Cole did not apply to the instant case because it represented a change in
Pennsylvania law that occurred subsequent to Appellant’s trial. Appellant’s
Brief at 26-29. The PCRA court’s characterization of Cole as inapplicable new
law has no bearing on its ultimate conclusion that Cole was, in any event,
factually distinguishable and counsel had a reasonable strategy explaining his
decision not to request a crimen falsi jury instruction. PCRA Ct. Op., 11/23/21,
at 5-6. As discussed infra, we also conclude Cole is factually distinguishable
from the instant case. We, thus, decline to address whether the PCRA court’s
initial characterization of Cole was in error.

                                           -7-
J-S25026-22



Anderson, 995 A.2d 1184, 1189 (Pa. Super. 2010). Moreover, “[w]e may

affirm a PCRA Court’s decision on any grounds if it is supported by the record.”

Commonwealth v. Burkett, 5 A.3d 1260, 1267 (Pa. Super. 2010).

      To be eligible for relief under the PCRA, a petitioner must establish, inter

alia, that his conviction or sentence resulted from one or more of the

enumerated errors or defects found in 42 Pa.C.S. § 9543(a)(2), which include,

relevant to this appeal, the ineffective assistance of counsel. 42 Pa.C.S. §

9543(a)(2)(ii). In addition, a petitioner must establish that the issues raised

in the PCRA petition have not been previously litigated or waived, and that

“the failure to litigate the issue prior to or during trial, during unitary review

or on direct appeal could not have been the result of any rational, strategic or

tactical decision by counsel.” Id. at § 9543(a)(3), (a)(4).

      We    presume    that   counsel     has   rendered   effective   assistance.

Commonwealth v. Bickerstaff, 204 A.3d 988, 992 (Pa. Super. 2019). In

order to overcome the presumption that counsel has provided effective

assistance, a petitioner must establish that: (1) the underlying claim has

arguable merit; (2) counsel lacked a reasonable basis for his act or omission;

and (3) petitioner suffered actual prejudice. Commonwealth v. Bradley,

261 A.3d 381, 390 (Pa. 2021).           Prejudice, in the context of ineffective

assistance claims, requires proof of a reasonable probability that but for

counsel’s error, the outcome of the proceeding would have been different.

Commonwealth v. Mallory, 941 A.2d 686, 699 (Pa. 2008). “Appellant bears

the burden of proving each of these elements, and his failure to satisfy any

                                        -8-
J-S25026-22



prong of the ineffectiveness test requires rejection of the claim of

ineffectiveness.” See Jarosz, 152 A.3d at 350 (citation omitted).

      In each issue, Appellant relies on Cole to support his argument that the

PCRA court erred by not granting him relief.        We conclude that Cole is

inapplicable as it is factually distinguishable.

      In Cole, the defendant’s trial counsel did not request a crimen falsi jury

instruction, notwithstanding the fact that the Commonwealth’s sole witness

regarding the defendant’s having premeditated killing the victim had a prior

conviction of retail theft. 227 A.3d at 339-41. The PCRA court concluded that

the defendant had not suffered prejudice by the lack of a crimen falsi

instruction because the trial court provided a jury instruction concerning

witness credibility generally. Id. at 342.

      On appeal, this Court reversed, concluding that the appellant had

satisfied each of the three prongs of the ineffective assistance of counsel test.

Id. at 343.   In particular, this Court found that the appellant’s ineffective

assistance of counsel claim had arguable merit because the witness’s crimen

falsi conviction entitled the appellant to a jury instruction about the relevance

of the witness’s crimen falsi convictions and the jury could use the evidence

of the conviction to assess the witness’s credibility. Id. at 340. This Court

further found trial counsel could not have had a reasonable basis for not

requesting the crimen falsi instruction since the witness with the crimen falsi

conviction was the only witness who provided direct evidence of proving the

premeditation element of first-degree murder, making her testimony “vital”

                                       -9-
J-S25026-22



to the Commonwealth’s case. Id. at 340-42. With respect to the prejudice

prong of the test, the Court found that the trial court’s “general instructions

on witness credibility, provided at the beginning and end of [the a]ppellant’s

trial, were not sufficient, as they at no point addressed the specific issue of

[the witness’s] crimen falsi crimes.” Id. at 342. Thus, the Court concluded

that, had the jury been instructed that the witness’s convictions constituted a

basis for discounting her testimony, there was a reasonable probability that

the defendant would have been convicted of a lesser degree of murder or

acquitted. Id. at 343.

      In three PCRA appeals subsequent to Cole, we considered the

applicability of Cole and concluded that counsel’s failure to request a crimen

falsi instruction did not automatically result in prejudice to the defendant.

Commonwealth v. Robinson, No. 711 MDA 2019, 2020 WL 1491362 (Pa.

Super. 2020) (unpublished memorandum); Commonwealth v. McCoy, No.

721 MDA 2020, 2021 WL 1616221 (Pa. Super. 2021) (unpublished

memorandum); Commonwealth v. Alston, No. 1171 MDA 2021, 2022 WL

1658068 (Pa. Super. 2022) (unpublished memorandum).           Rather, in those

cases we concluded that, to determine whether the petitioner established the

element of prejudice, i.e., whether there was a reasonable probability that the

jury instruction would have resulted in a not-guilty verdict, the PCRA court




                                    - 10 -
J-S25026-22



must consider the facts and circumstances of the entire trial. We find the

reasoning in these cases persuasive.9

       In Robinson, the petitioner argued that defense counsel was ineffective

for failing to seek a crimen falsi instruction where a Commonwealth witness

who saw the petitioner murder another person had multiple convictions for

crimes of dishonesty, including theft, burglary, and related offenses.    We

found that the failure to seek an instruction, while unreasonable, did not

prejudice the petitioner because defense counsel brought up the witness’s

crimes during his opening statement, during cross-examination of the witness,

and during closing argument. Robinson, 2020 WL at 1491362, *11. Thus,

we concluded that there was not a reasonable probability that, but for

counsel’s omission, the result of the petitioner’s trial would have been

different. Id.

       In McCoy, the petitioner argued that defense counsel was ineffective

for failing to seek a crimen falsi instruction relating to a Commonwealth

witness who had convictions for robbery and retail theft. We held that the

petitioner’s case was distinguishable from Cole because the evidence adduced

during trial (the arresting officer’s and victim’s testimony and forensic

evidence obtained from a vehicle occupied by the petitioner) furnished

overwhelming evidence of guilt, and because the jury heard about the

witness’s crimes of dishonesty during both her testimony and closing
____________________________________________


9 We may cite all unpublished decision of this Court filed after May 1, 2019,
for their persuasive value. Pa.R.A.P. 126(b).

                                          - 11 -
J-S25026-22



argument. McCoy, 2021 WL 1616221, *5-6. Accordingly, we concluded that

there was not a reasonable probability that had the court a crimen falsi

instruction, the jury would have returned a not-guilty verdict and, thus,

counsel’s omission did not prejudice the petitioner.

       In Alston, we found that given the abundant evidence of the petitioner’s

guilt other than the testimony of the witness with convictions of theft, and in

light of counsel’s attempt to undermine the witness’s credibility with those

convictions, counsel’s failure to request a crimen falsi instruction did not

prejudice the petitioner.          2022 WL 1658068, *6. (Pa. Super. 2022)

(unpublished memorandum).

       In the instant case, Appellant argues, inter alia, that the PCRA court

erred when it refused to find that counsel’s failure to request a crimen falsi

instruction regarding Ms. Powell’s prior conviction prejudiced him because the

DNA evidence linking Appellant to the crime only proves that Ms. Powell and

Appellant engaged in sexual conduct.10             Appellant’s Brief at 34-36.   He

contends that because the DNA evidence alone was not overwhelming

evidence of his guilt and, in fact, would not establish any other elements of

the offenses with which the Commonwealth charged him, Ms. Powell’s

testimony was vital to the Commonwealth’s case. Id. at 34-36, 38-39, 41.

____________________________________________


10It bears noting that Appellant does not direct our attention to any record
evidence to support his contention that the sexual encounter with Ms. Powell
was consensual. Moreover, we observe that the only evidence on this point
was Ms. Powell’s unrebutted testimony that it was not consensual. N.T. Trial,
6/17/19, at 51.

                                          - 12 -
J-S25026-22



He concludes, therefore, that as in Cole, he suffered prejudice from counsel’s

omission and the PCRA court erred in refusing to find that trial counsel had

provided ineffective assistance.

      In its Opinion, the PCRA court found that counsel’s failure to request the

crimen falsi instruction was based on counsel’s reasonable trial strategy that

focused primarily on the reliability of the DNA evidence and Ms. Powell’s

inconsistent identification testimony.   PCRA Ct. Op. at 6.    The PCRA court

explained that it found credible and compelling Attorney Sanders’s explanation

that he did not request a crimen falsi instruction because he thought Ms.

Powell’s crime was relatively minor and “thought it would be more effective to

focus on [Ms. Powell’s] prior inconsistent statements in impeaching her

credibility.” Id. The court also found counsel had not provided ineffective

assistance because Attorney Sanders had extensively cross-examined Ms.

Powell about her criminal history, including her Theft by Unlawful Taking

conviction, and had argued to the jury that Ms. Powell was, therefore, not a

credible witness. Id.

      Based on the PCRA court’s assessment of the evidence, we affirm its

conclusion that Appellant failed to establish each prong of the ineffective

assistance of counsel test.   However, we do so on a different basis.      See

Commonwealth v. Lynch, 820 A.2d 728, 730 n.3 (Pa. Super. 2003) (noting

that “[w]e may affirm the trial court on any ground”). We find that Appellant

cannot establish the third prong of the ineffectiveness test, i.e., he suffered

prejudice as a result of counsel’s omission.

                                    - 13 -
J-S25026-22



      We agree with the PCRA court that Cole is factually distinguishable and

find persuasive the analyses provided in Robinson, McCoy, and Alston,

where the petitioners could not establish prejudice in light of defense counsels’

invocation of crimen falsi during cross-examination and closing arguments and

the other inculpatory evidence admitted at trial. Here, as in McCoy, both the

Commonwealth and Attorney Sanders examined Ms. Powell about her Theft

by   Unlawful   Taking   conviction   and      her   plea   agreement   with   the

Commonwealth. Attorney Sanders extensively cross-examined Ms. Powell in

an attempt to impeach her credibility. See N.T. Trial, 6/17/19, at, 60-78, 81-

82. Further, Attorney Sanders referred during his closing argument to Ms.

Powell’s Theft by Unlawful Taking conviction as a “crime of infamy,” explaining

that “it indicates a tendency, a character trait, to deceive, to fool, that the

person doesn’t have - - any trouble lying in order to take something from

somebody. And you can consider that in determining whether or not to believe

the truthfulness of her testimony.” N.T. Trial, 6/18/19, at 132. Accordingly,

the jury was well-aware, even without a crimen falsi instruction, that Ms.

Powell’s credibility was a primary issue for their determination.

      In addition, although Ms. Powell was the only witness to affirmatively

identify Appellant as her rapist, the Commonwealth also presented other

evidence linking Appellant to the crime, namely, the presence of his DNA on

Ms. Powell, Officer Owens’s testimony that Ms. Powell’s description of her

attacker matched Appellant, and the subsequent discovery of Appellant’s

suitcase in the vicinity of the crime.         Thus, we conclude, as we did in

                                      - 14 -
J-S25026-22



Robinson, McCoy, and Alston, that given the other record evidence

presented by the Commonwealth, Appellant cannot prove that, but for

counsel’s failure to request a crimen falsi instruction, there is a reasonable

probability the jury would have found him not guilty.

       For these reasons, we conclude that there is not a reasonable probability

that the result of Appellant’s trial would have been different had Attorney

Sanders requested a crimen falsi jury instruction regarding Ms. Powell’s

testimony. Therefore, Appellant has not established the prejudice prong of

the test for ineffective assistance of counsel. His claim, thus, fails and we

affirm the order denying Appellant’s relief under the PCRA.11

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/7/2022




____________________________________________


11 Because Appellant has not satisfied the prejudice prong of the test for
ineffective assistance of counsel, we need not address his third issue, i.e.,
whether his counsel had a reasonable strategic basis for not requesting the
crimen falsi instruction. Jarosz, 152 A.3d at 350.

                                          - 15 -